972 F.2d 355
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Joseph Aaron SMITH, Appellant.
No. 92-1280EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 4, 1992.Filed:  August 10, 1992.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Joseph Aaron Smith pleaded guilty to possession with intent to distribute cocaine, cocaine base, and heroin, and possession of a firearm in connection with a drug trafficking crime.  The district court sentenced Smith to ten years imprisonment.  Smith appeals his sentence, contending 21 U.S.C. § 841(b)(1) and U.S.S.G. § 2D1.1, which punish offenses involving cocaine base more severely than offenses involving other forms of cocaine, violate due process because the term "cocaine base" is unconstitutionally vague.  We have already rejected this and other constitutional challenges to these provisions.   United States v. House, 939 F.2d 659, 664 (8th Cir. 1991).


2
Accordingly, we affirm Smith's sentence.  See 8th Cir.  R. 47B.